Name: Commission Regulation (EEC) No 3295/84 of 23 November 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309 / 16 Official Journal of the European Communities 27 . 11 . 84 COMMISSION REGULATION (EEC) No 3295 / 84 of 23 November 1984 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( «) OJ No L 124 , 11 . 5 . 1984 , p . 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 27 . 11 . 84 Official Journal of the European Communities No L 309 / 17 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j* Grenada 4 . Stage and place of delivery cif St George's 5 . Representative of the recipient ( 3 ) Ambassade de Grenade , Avenue des Arts 24 , B-1040 Bruxelles ( telex 64015 GREN BR-B ) 6 . Total quantity 125 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO GRENADA' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 / 18 Official Journal of the European Communities 27 . 11 . 84 Description of the lot B C 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2. Recipient UNRWA 3 . Country of destination Syria Lebanon 4. Stage and place of delivery cif Lattakia / Tartous cif Beirut 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 ) UNRWA Field Supply and Transport Officer PO Box 4313 , Damascus Syria Beirut , Lebanon 6 . Total quantity 150 tonnes 125 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / TARTOUS' BEIRUT' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 19 Description of the lot D 1 . Programme 1984 ( a) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Syria 4 . Stage and place of delivery cif Lattakia / Tartous 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 ) UNRWA Field Supply and Transport Officer , PO Box 4313 , Damascus , Syria 6 . Total quantity 85 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / TARTOUS' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 /20 Official Journal of the European Communities 27 . 11 . 84 Description of the lot E F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Jordan Israel 4 . Stage and place of delivery cif Aqaba cif Ashdod 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer Amman , Jordan Hevra Klalit Lehashgaha BM Pavilion 15 , Port Area , Ashdod , Israel 6 . Total quantity 150 tonnes 150 tonnes ( 5 ) 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 21 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j* Republic of Malta 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassador of the Republic of Malta , Dr Paul Farrugia , Rue Jules Lejeune 44 , B-1060 Bruxelles 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO MALTA' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  , 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 / 22 Official Journal of the European Communities 27. 11 . 84 Description of the lot H 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Egypt 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 )  6 . Total quantity 857 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'EGYPT 2046 PI / ACTION OF THE WORLD FOOD PROGRAMME / ALEXANDRIA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 ( b) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  27 . 11 . 84 Official Journal of the European Communities No L 309 /23 Description of the lot I 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 )  6 . Total quantity 186 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ANGOLA 2738 / LEITE DESNATADO EM PÃ  / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / LUANDA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 /24 Official Journal of the European Communities 27 . 11 . 84 Description of the lot K 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient (2 ) (3) (4)  6 . Total quantity 415 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE / LEITE DESNATADO EM PÃ  / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 ( b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  27 . 11 . 84 Official Journal of the European Communities No L 309 / 25 Description of the lot L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 )  6 . Total quantity 376 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 September 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'TUNISIE 2493 PI / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 ( b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  No L 309 / 26 Official Journal of the European Communities 27 . 11 . 84 Description of the lot M 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Sudan 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the re ­ cipient ( 2 ) ( 4 ) ICRC Delegation , PO Box 1831 , Khartoum, Sudan 6 . Total quantity 46 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ETS - 105 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 27 Description of the lot N 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Republic of Seychelles 4 . Stage and place of delivery cif Victoria , Seychelles 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) M. Valabhji , Seychelles International Trading Co ., PO Box 634 , MahÃ ©, Seychelles ( telex 2353 SITCO SZ ) 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DES SEYCHELLES' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 /28 Official Journal of the European Communities 27 . 11 . 84 Description of the lot O 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 60 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354/ 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 27. 11 . 84 Official Journal of the European Communities No L 309/ 29 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Burundi 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354/ 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A black cross , the arms of which must be at least 300 mm long and: 'BURUNDI 518P2 / BUJUMBURA VIA DAR-ES-SALAAM / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 7 ) &amp; No L 309 /30 Official Journal of the European Communities 27 . 11 . 84 Description of the lot Q R 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 January 1984 2 . Recipient World Food Programme 3 . Country of destination Djibouti Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 )  6 . Total quantity 301 tonnes 216 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish British 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'DJIBOUTI 1400 EM / 'ETHIOPIA 1395 EM / ACTION OF THE WORLD FOOD PROGRAMME / DJIBOUTI' ASSAB' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : l ( a ) shipment period Before 15 February 1985 (b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  27 . 11 . 84 Official Journal of the European Communities No L 309 / 31 Description of the lot S T 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Jordan Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 )  6 . Total quantity 216 tonnes 250 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German British 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging JORDAN 1386 / 'SYRIA 2418 PI / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' LATTAKIA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 ( b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  No L 309 / 32 Official Journal of the European Communities 27 . 11 . 84 Description of the lot U 1 . Programme 1984 ( a) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Rwanda 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 )  6 . Total quantity 605 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'RWANDA 1401 EM / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / KIGALI VIA MOMBASA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 (b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  17 . 11 . 84 Official Journal of the European Communities No L 309 / 33 Description of the lot V X Y 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 Republic of India fob Mr Chawla , Conseiller de l'Ambassade de l'Inde , ChaussÃ ©e de Vleurgat , 217 , B-1050 Bruxelles ( tel . 02 / 640 9140 , telex 22510 INDEMB B) 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 0 . Packaging 1 . Supplementary markings on the packaging 1 000 tonnes ( 6 ) 2 000 tonnes ( 6 ) 1 000 tonnes ( 6 ) Intervention stock German Entry into intervention stock after 1 August 1984 25 kilograms 'BOMBAY / 'CALCUTTA / 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 15 February 1985 10 December 1984 2 . Shipment period 3 . Closing date for the submission of tenders 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Before 28 February 1985 7 January 1985 5 . Miscellaneous No L 309 / 34 Official Journal of the European Communities 27 . 11 . 84 Description of the lot Z 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Haiti 4 . Stage and place of delivery Free-at-destination Port-au-Prince 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne , Place des Nations Unies , BP 1337 Port-au-Prince , HaÃ ¯ti 6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 35 Description of the lot AA 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Madagascar 4 . Stage and place of delivery Free-at-destination Tananarive 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croix-Rouge malgache , Maison de la Croix-Rouge , 1 , rue Patrice Lumumba , BP 1168 Tananarive , Madagaskar 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / TANANARIVE' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 / 36 Official Journal of the European Communities 27 . 11 . 84 Description of the lot AB 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Mauritania 4 . Stage and place of delivery Free-at-destination Nouakchott 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croissant mauritanien , Avenue Gamal Abdel Nasser, BP 344, Nouakchott , Mauritania 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 12 . Shipment period Before 31 January 1985 13 . ( losing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 37 Description of the lot AC 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Indonesia 4 . Stage and place of delivery Free-at-destination Jakarta 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Markas Besar Palang Merah Indonesia , Jalan Abdul Muis 66 , PO Box 2009 , Jakarta , Indonesia 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 / 38 Official Journal of the European Communities 27 . 11 . 84 Description of the lot AD 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 83 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Bolivia 4 . Stage and place of delivery Free-at-destination , Deposito Central de la Cruz Roja Boliviana , Calle Cuba 1155 , La Paz 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Cruz Roja Boliviana , Avenida Simon Bolivar 1515 , Castilla No 741 , La Paz , Bolivia 6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'LECHE DESNATADA EN POLVO CON VITAMINAS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LEGA DE LAS SOCIE ­ DADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / LA PAZ' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 39 Description of the lot AE 1 . Programme 1984 ( a) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Guinea Bissau 4 . Stage and place of delivery Free-at-destination Bissau 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Cruz Vermelha da GuinÃ ©e-Bissau , rue Justino Lopes , 22 , Bissau , GuinÃ ©e-Bissau 6 . Total quantity 20 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'LEITE DESNATADO EM PÃ  CON VITAMINAS / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DA CRUZ VERMELHA / DISTRIBUIÃ ÃO GRATUITA / BISSAU' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 /40 Official Journal of the European Communities 27 . 11 . 84 Description of the lot AF 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Chile 4 . Stage and place of delivery Free-at-destination Valparaiso 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Cruz Roja Chilena , Avenida Santa Maria No 0150 , Correo 21 , Casilla 246-V , Santiago de Chile, Chile 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'LECHE DESNATADA EN POLVO CON VITAMINAS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LEGA DE LAS SOCIE ­ DADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / VALPARAISO' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 41 Description of the lot AG 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Mauritius 4 . Stage and place of delivery Free-at-destination Curepipe 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Mauritius Red Cross , Ste Th6r&amp;se Street , Curepipe , Mauritius 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES FOR FREE DISTRIBUTION / CUREPIPE ' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 /42 Official Journal of the European Communities 27 . 11 . 84 Description of the lot AH 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Tunisia 4. Stage and place of delivery Free-at-destination Tunis 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croissant-Rouge Tunisien , 19 , rue d'Angleterre , Tunis , Tunisia 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and: 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / TUNIS' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 43 Description of the lot AI 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Sri Lanka 4 . Stage and place of delivery Free-at-destination Colombo 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) The Sir Landa Red Cross Society , 106 Dharmapala Mawatha , Colombo 7 , Sri Lanka 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / COLOMBO' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 /44 Official Journal of the European Communities 27 . 11 . 84 Description of the lot AK 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 8 ) 3 . Country of destination Rwanda 4 . Stage and place of delivery Free-at-destination , Entrepots Croix-Rouge de Nyamirambo 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croix-Rouge rwandaise , BP 425 , Kigali 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRI ­ BUTION GRATUITE / ENTREPÃ TS CROIX-ROUGE DE NYAMIRAMBO' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 45 Description of the lot AL 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA ( 8 ) 3 . Country of destination Lebanon 4 . Stage and place of delivery cif Beirut 5 . Representative of the re ­ cipient ( 2 )( 3 )( 4 ) UNRWA Field Supply and Transport Officer , Beirut , Lebanon 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 /46 Official Journal of the European Communities 27 . 11 . 84 Description of the lot AM 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 16 October 1984 2. Recipient Trocaire , 169 Booterstown Avenue , Blackrock , Co . Dublin ( tel . 88 53 85 ) 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Bro . Gus O'Keefe , .Coordinator , CRDA , PO Box 5674 , Addis Ababa , Ethiopia 6 . Total quantity 350 tonnes 7 . Origin of the skimmed-milk powder Intervention stock (entry into intervention stock after 1 August 1984 ) 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'ACTION OF CRDA / FOR FREE DISTRIBUTION / ASSAB' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 ( b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  27 . 11 . 84 Official Journal of the European Communities No L 309 /47 Notes 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address: Delegation de la Commission en . . . ( country of destination), c / o 'Diplomatic Bag' (Berlaymont 1 / 123 ), 200 , rue de la Loi , B-1049 Brussels . ( 5 ) Shipment to take place in containers of 20 ft ; Conditions : Shipper's count, load and stowage (els). ( 6 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . ( 7 ) To be delivered on standard pallets  40 bags ( cartons ) each pallet  wrapped in plastic shrink cover . ( 8 ) Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge , BP 286-CH - 1211 , GenÃ ¨ve 19 ( telex 22555 1res eh )